EXHIBIT 10.7

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

PROMISSORY NOTE

Up to $15,000,000.00 USD (the "Maximum Loan Amount")

December 31, 2014

This Promissory Note ("Note") is made and entered into by S&W Seed Company, a
Nevada corporation ("Borrower") in favor and for the benefit of Pioneer Hi-Bred
International, Inc., an Iowa corporation (together with any and all of its
successors and assigns and/or any other holder of this Note, "Lender").

WHEREAS, Borrower and Lender are parties to that certain Asset Purchase and Sale
Agreement dated December 19, 2014 (the "APSA"), pursuant to which, among other
things, Lender agreed to sell to Borrower, and Borrower agreed to purchase from
Lender, the "Purchased Assets" (as such term is defined in the APSA) for an
aggregate purchase price equal to Thirty Seven Million United States Dollars
($37,000,000), as adjusted pursuant to the terms of the APSA, of which Twenty
Seven Million United States Dollars shall be paid in cash at the Closing (as
such term is defined in the APSA) and Ten Million United States Dollars shall be
paid on the terms and conditions set forth herein;

WHEREAS, pursuant to the terms of the APSA, Borrower may be required to pay to
Lender an Earn-Out Payment (as such term is defined in the APSA), which shall
total not more than Five Million United States Dollars ($5,000,000), and which
amounts shall be paid on the terms and conditions set forth herein;

WHEREAS, as partial consideration for the purchase and sale of the Purchased
Assets, and in lieu of paying Ten Million United States Dollars ($10,000,000) of
the aggregate purchase price on the date hereof, Borrower agrees to pay to
Lender cash in the amount of Ten Million United States Dollars ($10,000,000), on
the terms and conditions set forth herein;

WHEREAS, in lieu of paying the Earn-Out Payment on the applicable date set forth
in the APSA, Borrower agrees to pay to Lender cash in an amount equal to the
Earn-Out Payment, in an aggregate amount up to Five Million United States
Dollars ($5,000,000), on the terms and conditions set forth herein;

WHEREAS, Borrower acknowledges and understands that Lender would not have
accepted this Note without the mutual agreement and understanding that all
obligations arising under this Note are enforceable.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the sufficiency of which
is hereby admitted, the parties hereby agree as follows:

--------------------------------------------------------------------------------



Total Principal Amount. Borrower acknowledges and agrees that this Note
evidences, and is given in consideration for (i) an initial advancement on the
date hereof of Ten Million United States Dollars ($10,000,000), which amount
constitutes part of the purchase price payable pursuant to the APSA, (ii) an
advance on October 31, 2017, of an amount equal to the Earn-Out Payment (but not
to exceed Five Million United States Dollars ($5,000,000), which amount is
payable by Borrower to Lender pursuant to Section 2.4 of the APSA (the amounts
described in this Section 1(i) and (ii), collectively, the "Total Principal
Amount").

Payments. Borrower agrees to pay Lender (i) annually on December 31st all
accrued but unpaid interest on the Total Principal Amount then outstanding and
(ii) the entire balance of the Total Principal Amount then outstanding, plus any
remaining interest due hereunder, on December 31, 2017.

Interest Rate

. From the date hereof until this Note is paid in full, interest on the Total
Principal Amount outstanding hereunder shall be charged at the rate which is at
all times equal to three percent (3%) per annum (the "
Interest Rate
"), compounded annually.



Method of Payment

. Any payment by Borrower to Lender hereunder shall be made in immediately
available funds in lawful money of the United States of America and shall be
paid by wire transfer to the account set forth below.



Payments made with wire transfer shall be sent to:

[**]1  

Security; Loan Documents. The obligations of Borrower under this Promissory Note
are secured by (i) that certain Security Agreement, dated as of the date hereof
(the "Security Agreement"), by Borrower (in its capacity as Grantor) in favor of
Lender, (ii) that certain Mortgage, dated as of the date hereof (the
"Mortgage"), by Borrower (in its capacity as Mortgagor) in favor of Lender and
(iii) that certain Deed of Trust, dated as of the date hereof (the "Deed"), by
Borrower (in its capacity as Trustor) in favor of Lender. This Note, the
Security Agreement, the Mortgage, the Deed, the APSA (but only with respect to
Section 2.4 thereof and any other provisions necessary to give effect thereto)
and all other documents now or hereafter securing, guaranteeing or executed in
connection with the loan(s) evidenced by this Note (the "Loan"), as the same
have been or may be amended, restated, modified or supplemented from time to
time, are herein sometimes called individually a "Loan Document" and together
the "Loan Documents."

Certain Definitions. As used herein:

The term "Debtor Relief Law" means any federal, state or local law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, composition, extension
or adjustment of debts, or any similar law affecting the rights of creditors.

________________________
1 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

-2-

--------------------------------------------------------------------------------



The term "Indebtedness" means any and all of the indebtedness to Lender
evidenced, governed or secured by or arising under this Note or any other Loan
Document.

The term "Laws" means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.

The term "Tribunal" means any state, commonwealth, federal, foreign, territorial
or other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, instrumentality, or any referee or arbitration
authority.

Prepayment. Following payment in full of the Working Capital Debt (as such term
is defined in that certain Intercreditor and Subordination Agreement dated
December 31, 2014 by and among Lender, Wells Fargo Bank, National Association
and Hudson Bay Fund LP, in its capacity as collateral agent), Borrower may
prepay the unpaid Total Principal Amount, in full at any time or in part from
time to time, without fee, premium or penalty, provided that: (a) Lender shall
have actually received from Borrower prior written notice of (i) Borrower's
intent to prepay, (ii) the amount of principal that will be prepaid (the
"Prepaid Principal"), and (iii) the date on which the prepayment will be made;
(b) each prepayment shall be in the amount of $1,000 or a larger integral
multiple of $1,000 (unless the prepayment retires the outstanding balance of
this Note in full); and (c) each prepayment shall be in the amount of 100% of
the Prepaid Principal, plus (i) accrued unpaid interest thereon to the date of
prepayment, if any, and (ii) any other sums which have become due to Lender
under the Loan Documents on or before the date of prepayment but which have not
been paid.

Interest. So long as a Default (as defined below) has not occurred, the unpaid
Total Principal Amount due hereunder shall bear interest at the Interest Rate.
Unless waived by the Lender in writing, upon the occurrence of a Default,
interest shall automatically accrue on the then-unpaid Total Principal Amount
beginning from the date of such Default and on any other amounts due hereunder
beginning from the date such amounts were incurred and interest shall continue
to accrue thereafter on any unpaid amounts due hereunder, in each case at the
rate of five percent (5%) over the per annum prime rate reported in The Wall
Street Journal (or the average prime rate if a high and a low prime rate are
therein reported) at the time of Default (the "Default Interest Rate"),
compounded quarterly. If The Wall Street Journal does not then or ceases to
report a prime rate, the prime rate shall be determined by such alternate method
as may be reasonably selected by Lender.

Late Charges. If Borrower fails to make any payment under the terms of this Note
within ten (10) days after the date such payment is due, Borrower shall pay to
Lender on demand a late charge equal to five percent (5%) of such payment. Such
ten (10) day period shall not be construed as in any way extending the due date
of any payment. The "late charge" is imposed for the purpose of defraying the
expenses of Lender incident to handling such delinquent payment. This charge
shall be in addition to, and not in lieu of, any other remedy Lender may have
and is in addition to any fees and charges of any agents or attorneys which
Lender may employ upon the occurrence of a Default (hereinafter defined)
hereunder, whether authorized herein or by law. Borrower will pay this late
charge only once on any late payment.

-3-

--------------------------------------------------------------------------------



Certain Provisions Regarding Payments. All payments made on this Note shall be
applied, to the extent thereof, to late charges, to accrued but unpaid interest,
to unpaid principal, and to any other sums due and unpaid to Lender under the
Loan Documents, in such manner and order as Lender may elect in its discretion.
All permitted prepayments on this Note shall be applied, to the extent thereof,
to accrued but unpaid interest on the amount prepaid and to any other sums due
and unpaid to Lender under the Loan Documents, in such manner and order as
Lender may elect in its discretion. Except to the extent that specific
provisions are set forth in this Note or another Loan Document with respect to
application of payments, all payments received by Lender shall be applied, to
the extent thereof, to the Indebtedness in such manner and order as Lender may
elect in its discretion, any instructions from Borrower or anyone else to the
contrary notwithstanding. Remittances in payment of any part of the Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Lender in immediately available U.S.
funds and shall be made without offset, demand, counterclaim, deduction, or
recoupment (each of which is hereby waived) and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks.

Borrower's Representations and Warranties. Borrower represents and warrants as
follows:

(a) Organization. Borrower is (a) duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) authorized to do business and in good standing in each jurisdiction in which
it conducts business, and (c) possessed of all requisite power and authority to
carry on its business.

(b) Authorization; No Conflict. Each Loan Document executed by Borrower has been
duly authorized, executed and delivered by Borrower, and the obligations
thereunder and the performance thereof by Borrower in accordance with their
terms are and will continue to be within Borrower's power and authority without
the necessity of joinder or consent of any other person. The Loan Documents and
the consummation of the transactions contemplated hereby and thereby (i) do not
and will not result in the creation of any encumbrance against any assets or
properties of Borrower or any person liable, directly or indirectly, for any
part of the Indebtedness except as expressly provided in such documents and (ii)
do not and will not result in any breach, default or event of default by
Borrower under any other loan agreement, credit agreement, facility agreement,
note, debenture, bond or any similar instrument or agreement.

(c) Enforceability. The Loan Documents constitute legal, valid and binding
obligations of Borrower enforceable in accordance with their terms, except as
the enforceability thereof may be limited by Debtor Relief Laws and except as
the availability of certain remedies may be limited by general principles of
equity.

(d) No Violation; No Litigation. Borrower is not in material violation of any
law, regulation or ordinance, or any order of any court or governmental
authority, and to the extent required by applicable law, Borrower has filed all
necessary tax returns and reports and has paid all taxes and governmental
charges thereby shown to be owing. There is no judicial or

-4-

--------------------------------------------------------------------------------



administrative action, claim, investigation, inquiry, proceeding or demand
pending (or to Borrower's knowledge threatened) against Borrower or against any
other person liable directly or indirectly for any part of the Indebtedness
challenging the validity, enforceability or priority of any of the Loan
Documents.

(e) Borrower Not a Foreign Person. Borrower is not a "foreign person" within the
meaning of the Internal Revenue Code, Sections 1445 and 7701 (i.e., Borrower is
not a non-resident alien, foreign corporation, foreign partnership, foreign
trust or foreign estate as those terms are defined therein and in any
regulations promulgated thereunder).

(f) Business Loan. The Loan is solely for business and/or investment purposes,
and is not intended for personal, family, household or agricultural purposes.
Borrower warrants that the proceeds of the Note shall be used for commercial
purposes and stipulates that the Loan shall be construed for all purposes as a
commercial loan.

Borrower's Covenants.

(a) Books and Records. Borrower shall keep books and records concerning its
assets, all of its business affairs and transactions in accordance with
generally accepted accounting principles.

(b) Inconsistent Agreements. Borrower shall not enter into any agreement
containing any provisions, the performance of which would violate or breach the
Borrower's obligations under any Loan Document.

(c) Compliance with Laws. Borrower shall carry on its business activities in
compliance with all applicable federal, state and local laws and all applicable
rules, regulations and orders of all governmental bodies and offices having
power to regulate or supervise its business activities, except where such
non-compliance would not reasonably be expected to (i) have a material adverse
effect on Borrower and its subsidiaries, taken as a whole, or (ii) otherwise
adversely affect Borrower's ability to make the payments required under the
terms of this Note.

(d) Compliance with Loan Documents. Borrower shall make all payments of interest
and principal on the Loan and shall keep and comply with all terms, conditions
and provisions of the Loan Documents.

(e) Conduct of Business. Borrower shall maintain and keep all Collateral (as
such term is defined in the Security Agreement) in good repair, working order
and condition, ordinary wear and tear excepted, and from time to time make or
cause to be made all needed renewals, replacements and repairs.

(f) Consolidation, Merger, Sale or Disposal of Assets. Borrower shall not
without the prior written consent of Lender (a) consolidate or merge into or
with any other entity; or (b) sell (other than sales of inventory in the
ordinary course of business) transfer, lease, or otherwise dispose of all, or
substantially all, of its assets during the term of the Loan. Borrower agrees
that, in the event of any such consolidation, merger, sale, transfer, lease or
disposal, or the

-5-

--------------------------------------------------------------------------------



execution of any agreement to do any of the foregoing, in either case without
the prior written consent of Lender, Lender shall have the absolute right,
without prior demand or notice, to declare all of the Indebtedness immediately
due and payable.

(g) Prohibition Against Distributions. Until all payment and performance
obligations relating to the Loan have been paid and performed in full and all
obligations of Borrower under the Loan Documents have terminated, Borrower shall
not declare or set aside any sums of money or other assets or property for the
payment of any dividends and shall not pay any sum of money or other asset or
property, on or with respect to any share of capital stock or ownership interest
or other equity interest in itself or any subsidiary, whether in the form of
equity or debt without the prior written consent of the Lender in its sole and
absolute discretion.

Defaults.

It shall be a default ("Default") under this Note and each of the other Loan
Documents if any of the following occur:

(i) any principal, interest or other amount of money due under this Note is not
paid in full within ten (10) days of the date when due, regardless of how such
amount may have become due;

(ii) any covenant, agreement or condition herein or in any other Loan Document
is not fully and timely performed, observed or kept, subject to any applicable
grace or cure periods (which in the case of covenants, agreements or conditions
herein shall be 30 days following Borrower's receipt of notice from Lender of
failure to so fully and timely perform, observe or keep);

(iii) Borrower or Grantor (A) executes an assignment for the benefit of
creditors, or takes any action in furtherance thereof; or (B) admits in writing
its inability to pay, or fails to pay, its debts generally as they become due;
or (C) as a debtor, files a petition, case, proceeding or other action pursuant
to, or voluntarily seeks the benefit or benefits of, any Debtor Relief Law, or
takes any action in furtherance thereof; or (D) seeks the appointment of a
receiver, trustee, custodian or liquidator of any significant portion of its
property or assets;

(iv) Borrower or Grantor suffers the filing of a petition, case, proceeding or
other action against it as a debtor under any Debtor Relief Law or seeking
appointment of a receiver, trustee, custodian or liquidator of its property or
assets, and (A) admits, acquiesces in or fails to contest diligently the
material allegations thereof, or (B) fails to have the petition, case,
proceeding or other action permanently dismissed or discharged on or before the
earlier of trial thereon or the sixtieth (60th) day following the date of its
filing;

(v) there shall occur any default or event of default under any other Loan
Document, subject in all cases to any applicable grace or cure periods;

-6-

--------------------------------------------------------------------------------



(vi) there shall occur any breach, default or event of default by Borrower under
any other loan agreement, credit agreement, facility agreement, note, debenture,
bond or any similar instrument or agreement, or Borrower shall fail to pay when
due any indebtedness of Borrower, in each case, that (a) involves a loan
agreement, credit agreement, facility agreement, note, debenture, bond or any
similar instrument or agreement or other indebtedness with a principal
obligation in an amount equal to or greater than $750,000 and (b) results in all
or any portion of such obligation becoming or being declared due and payable
prior to the date on which it would otherwise become due and payable; or

(vii) the commencement or existence of any litigation (other than any litigation
brought by Lender or any of its affiliates) relating to the Collateral (as such
term is defined in the Security Agreement), which litigation is reasonably
likely to have a material adverse effect on Lender's security interest in the
Collateral, and with respect to which, on or before the sixtieth (60th) day
following the commencement of such litigation, Borrower fails to either (A) have
the litigation dismissed or discharged or (B) provide a bond or other assurances
reasonably acceptable to Lender that Lender's security interest in the
Collateral is adequately protected.

Upon the occurrence of a Default, (x) Lender shall have the rights to declare
the unpaid Total Principal Amount and accrued but unpaid interest on this Note,
and all other amounts due hereunder, at once due and payable (and upon such
declaration, the same shall be at once due and payable), to foreclose any liens
and security interests securing payment hereof and to exercise any of its other
rights, powers and remedies under this Note, under any other Loan Document, or
at law or in equity and (y) Borrower shall, (I) on or before the ninetieth
(90th) day following the end of the Borrower's fiscal year end, provide Lender
with financial statements and balance sheets of the Borrower and (II) such other
information and documentation respecting the condition or operations, financial
or otherwise, of the Borrower as Lender may from time to time reasonably
request.

All of the rights, remedies, powers and privileges (together, "Rights") of
Lender provided for in this Note and in any other Loan Document are cumulative
of each other and of any and all other Rights at law or in equity. The resort to
any Right shall not prevent the concurrent or subsequent employment of any other
appropriate Right. No single or partial exercise of any Right shall exhaust it
or preclude any other or further exercise thereof, and every Right may be
exercised at any time and from time to time. No failure by Lender to exercise,
and no delay in exercising any Right, including the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right. Acceptance by Lender of any payment in an amount less than
the amount then due on any Indebtedness shall be deemed an acceptance on account
only. Without limiting the generality of the foregoing provisions, the
acceptance by Lender from time to time of any payment under this Note which is
past due or which is less than the payment in full of all amounts due and
payable at the time of such payment, shall not (i) constitute a waiver of or
impair or extinguish the right of Lender to accelerate the maturity of this Note
or to exercise any other Right at the time or at any subsequent time, or nullify
any prior exercise of any such Right, or (ii) constitute a waiver of the

-7-

--------------------------------------------------------------------------------



requirement of punctual payment and performance or a novation in any respect, or
(iii) in any way excuse the existence of a Default.

If there is a prevailing party in any lawsuit, reference or arbitration arising
out of or relating to this Note, the Loan Documents or the Loan, such prevailing
party shall be entitled to recover from each other party such sums as the court,
referee or arbitrator may ad-judge to be reasonable attorneys' fees in the
action, reference or arbitration, in addition to costs and expenses otherwise
allowed by law. In addition, if the holder of this Note is the prevailing party
in any such lawsuit, reference or arbitration, Borrower agrees to pay all costs
and expenses of the holder of this Note which may be incurred in enforcing or
protecting the rights or interests of such holder in connection with such
lawsuit, reference or arbitration, including attorneys' fees and expenses,
investigation costs and all court costs. From the time(s) incurred until paid in
full to the holder of this Note, all such sums shall bear interest at the
Interest Rate.

GOVERNING LAW. THIS PROMISSORY NOTE, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE HEREOF, SHALL BE GOVERNED THE SUBSTANTIVE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

Jurisdiction. Except as otherwise provided herein, the State and Federal courts
in the City of Wilmington, Delaware shall have exclusive jurisdiction over any
Proceeding seeking to enforce any provision of, or based upon any right arising
out of, this Note. The parties hereto do hereby irrevocably (i) submit
themselves to the personal jurisdiction of such courts, (ii) agree to service of
such courts' process upon them with respect to any such Proceeding, (iii) waive
any objection to venue laid therein and (iv) consent to service of process by
registered mail, return receipt requested in accordance with and at its address
set forth in Section 23 (as such address may be updated from time to time in
accordance with the terms of Section 23).

Negotiation. The parties acknowledge and agree that the foregoing choice of law
and forum provisions are the product of an arm's-length negotiation between the
parties.

WAIVER OF JURY TRIAL.

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT ALLOWED UNDER LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE OR ANY OTHER LOAN DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 17 IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.



-8-

--------------------------------------------------------------------------------



Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and permitted assigns of the Borrower and Lender.
Borrower shall not assign any of its rights or obligations under this Note, in
whole or in part, without the prior written consent of Lender (which consent may
be granted or withheld in Lender's sole discretion). Lender may, at any time,
sell, transfer, or assign this Note and the other Loan Documents and hereby is
authorized to disseminate any information it now has or hereafter obtains
pertaining to the Loan, including any security for this Note and credit or other
information on Borrower, any of its principals and any guarantor of this Note,
to any actual or prospective assignee, to any of Lender's affiliates, to any
regulatory body having jurisdiction over Lender, and to any other parties as
necessary or appropriate in Lender's reasonable judgment.

General Provisions. Time is of the essence with respect to Borrower's
obligations under this Note. If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the Indebtedness. Borrower and all sureties, endorsers, guarantors
and any other party now or hereafter liable for the payment of this Note in
whole or in part, hereby severally: (a) waive demand, presentment for payment,
notice of dishonor and of nonpayment, protest, notice of protest, notice of
intent to accelerate, notice of acceleration and all other notices (except any
notices which are specifically required by this Note or any other Loan
Document), filing of suit and diligence in collecting this Note or enforcing any
of the security herefor; (b) agree to any substitution, subordination, exchange
or release of any such security or the release of any party primarily or
secondarily liable hereon; (c) agree that Lender shall not be required first to
institute suit or exhaust its remedies hereon against Borrower or others liable
or to become liable hereon or to perfect or enforce its rights against them or
any security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial
payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; and (e) submit (and waive all
rights to object) to non-exclusive personal jurisdiction of any state or federal
court sitting in the of, and venue in the county in which payment is to be made
as specified in the first paragraph of this Note, for the enforcement of any and
all obligations under this Note and the Loan Documents; (f) waive the benefit of
all homestead and similar exemptions as to this Note; (g) agree that their
liability under this Note shall not be affected or impaired by any determination
that any security interest or lien taken by Lender to secure this Note is
invalid or unperfected; and (h) hereby subordinate any and all rights against
Borrower and any of the security for the payment of this Note, whether by
subrogation, agreement or otherwise, until this Note is paid in full.

Severability. If any provision of this Note is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Note shall
remain in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.

Modification. This Note may not be amended except by a written agreement
executed by Borrower and Lender.

-9-

--------------------------------------------------------------------------------



Section Headings; Construction. The headings of Articles and Sections in this
Note are provided for convenience only and shall not affect its construction or
interpretation. With respect to any reference made in this Note to a Section (or
Article, clause or preamble), such reference shall be to the corresponding
section (or article, clause or preamble) of this Note. All words used in this
Note shall be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the words "including", "include"
and "includes" do not limit the preceding words or terms and any list of words
or terms following the words "including", "include" and "includes" is not an
exhaustive list. Any reference to a specific "day" or to a period of time
designated in "days" shall mean a calendar day or period of calendar days unless
the day or period is expressly designated as being a Business Day or period of
Business Days. The use of "or" is not intended to be exclusive unless expressly
indicated otherwise. All amounts denominated in dollars or "$" in this Note are
references to United States dollars unless expressly indicated otherwise. The
parties hereto acknowledge and agree that (a) each party and its counsel have
reviewed and negotiated the terms and provisions of this Note and have
contributed to its revision, (b) the rule of construction to the effect that any
ambiguities are resolved against the drafting party shall not be employed in the
interpretation of this Note and (c) the terms and provisions of this Note shall
be construed fairly as to all parties hereto, regardless of which party was
generally responsible for the preparation of this Note.

Notices; Time. All notices, consents, waivers, and other communications under
this Note must be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) upon written
confirmation of receipt when sent by facsimile transmission; provided, that a
hard copy is mailed by registered mail, return receipt requested promptly
thereafter or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses set forth below (or to such other addresses as a party may
designate by notice to the other parties):

If to Lender

:



Pioneer Hi-Bred International, Inc.
Attention: President
DuPont Pioneer
7100 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-7066

With a copy to

:



Pioneer Hi-Bred International, Inc.
Attention: General Counsel
DuPont Pioneer
7250 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-4844

-10-

--------------------------------------------------------------------------------



If to Borrower

:



S&W SEED COMPANY
Attention: Chief Financial Officer
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727
Fax: (559) 255-5457

No Usury. It is expressly stipulated and agreed to be the intent of Borrower and
Lender at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Lender to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that this Section 24 shall control every other covenant and agreement
in this Note and the other Loan Documents. If applicable state or federal law
should at any time be judicially interpreted so as to render usurious any amount
called for under this Note or under any of the other Loan Documents, or
contracted for, charged, taken, reserved, or received with respect to the Loan,
or if Lender's exercise of the option to accelerate any amounts due hereunder,
or if any prepayment by Borrower results in Borrower having paid any interest in
excess of that permitted by applicable law, then it is Lender's express intent
that all excess amounts theretofore collected by Lender shall be credited on the
principal balance of this Note and all other indebtedness and the provisions of
this Note and the other Loan Documents shall immediately be deemed reformed and
the amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new documents, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid or agreed to be paid to Lender
for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

.

[signature page follows]

-11-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

WITNESS:

__________________________________
Name:

BORROWER:

S&W SEED COMPANY



By: ___________________________
Nane: ______________________________
Title: ______________________________

 

 

 

-12-

--------------------------------------------------------------------------------